Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  WESTERN BEEF RETAIL, INC.,
  a Foreign Profit Corporation,
  d/b/a WESTERN BEEF; and
  WESTERN BEEF OF FLORIDA, LLC,
  a Florida Limited Liability Company,
  d/b/a WESTERN BEEF

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues WESTERN BEEF RETAIL, INC., a Foreign Profit

  Corporation, d/b/a WESTERN BEEF and WESTERN BEEF OF FLORIDA, LLC a Florida

  Limited Liability Company, d/b/a WESTERN BEEF (“Defendants”), for declaratory and

  injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and

  expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act

  (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement (copy attached as Exhibit A) reached in the case of HOWARD

  COHAN v. WESTERN BEEF RETAIL, INC., et al, 9:19-cv-80212-RLR (S.D. Fla.) (dismissed
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 19




  by order upon settlement) which arose out of Plaintiff’s claim of discrimination caused by certain

  barriers encountered by Plaintiff on Defendants’ property that prevented Plaintiff from the full and

  equal enjoyment of a place of public accommodation in violation of Title III of the Americans

  with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendants’ violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that the events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                 PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendants are the lessee, operator, owner and lessor

  of the Real Properties, which are subject to this suit, and are located at:

               a. 23072 Sandalfoot Plaza Dr, Boca Raton, Florida 33428 (“Western Beef Boca”);

               b. 4624 Hypoluxo Rd, Lake Worth, Florida 33463 (“Western Beef Lake Worth”);

  and are the owner of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          6.      Defendants are authorized to conduct, and is in fact conducting, business within the

  state of Florida.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 19




         7.       Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.       Plaintiff visited Defendants’ Premises on:

               a. October 13, 2018 – Western Beef Boca;

               b. October 23, 2018 – Western Beef Lake Worth;

  At the time of Plaintiff’s visit to the Premises, Plaintiff required the use of fully accessible

  restrooms and fully accessible service and eating areas. Plaintiff personally visited the Premises,

  but was denied full and equal access and full and equal enjoyment of the facilities, services, goods,

  and amenities within the Premises, even though he was a “bona fide patron”.

         9.       Defendants’ Premises are public accommodations as defined by Title III of the

  ADA and as such are governed by the ADA.

         10.      On or about February 13, 2019, Plaintiff filed a lawsuit against Defendants seeking

  to force Defendants to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. WESTERN BEEF RETAIL, INC. et al, 9:19-cv-80212-RLR (S.D. Fla.)

         11.      In connection with the resolution of lawsuit, Plaintiff and Defendants entered into

  a Settlement Agreement (Exhibit A) on or about May 2, 2019.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 19




          12.      The Settlement Agreement required Defendants to complete all modifications to

  the Premises by on or about May 2, 2020.

          13.      Defendants have failed to complete the required modification(s) to the Premises as

  required by the ADA and the Settlement and Defendants have failed to give notice of any reasons

  or documentation for non-compliance.

          14.      Plaintiff again personally visited Defendants’ Premises on the following dates (and

  prior to instituting this action):

                a. October 30, 2020 – Western Beef Boca;

                b. October 30, 2020 – Western Beef Lake Worth;

          15.      Plaintiff required the use of fully accessible restrooms and fully accessible service

  and eating areas. Plaintiff was denied full and equal access and full and equal enjoyment of the

  facilities, services, goods, and amenities within the Premises, even though was “bona fide patron”.

          16.      Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendants modify the Premises or modify

  the policies and practices to accommodate individuals who have physical disabilities.

          17.      Plaintiff is continuously aware of the violations at Defendants' Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          18.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendants’ discrimination until Defendants are compelled to comply with the

  requirements of the ADA.

          19.      Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 19




  precluded from doing so as a result of Defendants' discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         20.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         21.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendants modify the Premises or modifies the policies and practices to accommodate individuals
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 19




  who have physical disabilities to confirm said modifications have been completed in accordance

  with the requirements of the ADA.

                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         22.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 21

  above as if fully stated herein.

         23.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         24.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 19




                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         25.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

         26.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendants’ Premises are a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

         27.      Defendants have discriminated and continue to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 19




  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          28.     Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          29.     Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendants’ failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          30.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          31.     Based on a preliminary inspection of the Premises, Defendants are in violation of

  42 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and are

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 19




     I.     Western Beef Boca

          Men’s Restroom – GENERAL

            a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

               exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

               404, 404.1, 404.2, 404.2.9 and 309.4.

            b. Failure to provide mirror(s) located above lavatories or countertops at the proper

               height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

            c. Failure to provide shelves at the proper height above the finished floor (min 40 –

               max 48 inches) in violation of 2010 ADAAG §§ 603 and 603.4.

            d. Failure to provide proper signage for an accessible restroom or failure to redirect a

               person with a disability to the closest available accessible restroom facility in

               violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

               703.5 and 703.7.2.1.

          Men’s Restroom – ACCESSIBLE STALL

            e. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308. (stall door handle)

            f. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308. (roller blocking grab)

            g. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§ 309,

               309.1, 309.3, 309.4 and 308. (stopper missing)
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 19




           h. Failure to provide a coat hook within the proper reach ranges for a person with a

              disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

           i. Failure to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§ 604, 604.7 and 309.4.

           j. Failure to provide the water closet in the proper position relative to the side wall or

              partition in violation of 2010 ADAAG §§ 604 and 604.2.

           k. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1.

           l. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

           m. Failure to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

           n. Failure to provide shelves at the proper height above the finished floor (min 40 –

              max 48 inches) in violation of 2010 ADAAG §§ 603 and 603.4.

           o. Failure to provide flush controls located on the open side of the water closet in

              violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

        Service Counters

           p. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1,

              904.4.2, 305 and 306.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 19




     II.     Western Beef Lake Worth

           Men’s Restroom -- GENERAL

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                404, 404.1, 404.2, 404.2.9 and 309.4.

             b. Failure to provide a urinal designed for a person with a disability where the rim

                height is no more than 17 inches from the finished floor in violation of 2010

                ADAAG §§ 605 and 605.2.

             c. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             d. Failure to provide soap dispenser at the correct height above the finished floor in

                violation of 2010 ADAAG §§ 606, 606.1 and 308.

             e. Providing an element or object that protrudes greater than 4” into a pathway or

                space of travel situated between 27” and 80” high in violation of 2010 ADAAG

                §§ 204, 307, 307.1, 307.2.

             f. Failure to provide paper towel dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.


           Men’s Restroom -- ACCESSIBLE STALL

             g. Failure to provide flush controls located on the open side of the water closet in

                violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

             h. Failure to provide the proper spacing between a grab bar and an object projecting

                out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 19




                i. Failure to provide the proper spacing between a grab bar and an object projecting

                   out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

                j. Failure to provide toilet paper dispensers in the proper position in front of the water

                   closet or at the correct height above the finished floor in violation of 2010 ADAAG

                   §§ 604, 604.7 and 309.4.

                k. Providing grab bars of improper horizontal length or spacing as required along the

                   side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

                l. Failure to provide the proper insulation or protection for plumbing or other sharp

                   or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                   and 606.5.

                m. Failure to provide operable parts that are functional or are in the proper reach ranges

                   as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                   309.1, 309.3, 309.4 and 308. (stall door handle)

                n. Failure to provide operable parts that are functional or are in the proper reach ranges

                   as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                   309.1, 309.3, 309.4 and 308. (door lock)

                o. Failure to provide a coat hook within the proper reach ranges for a person with a

                   disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

                p. Failure to provide the correct opening width for a forward approach into a urinal,

                   stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1, 404,

                   605.3 and 606.2.

          32.      To the best of Plaintiff’s belief and knowledge, Defendants have failed to eliminate

   the specific violations set forth in paragraph 31 herein.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 19




          33.     Although Defendants are charged with having knowledge of the violations,

   Defendants may not have actual knowledge of said violations until this Complaint makes

   Defendants aware of same.

          34.     To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

          35.     As the owner, lessor, lessee or operator of the Premises, Defendants are required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          36.     To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

          37.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendants, pursuant to 42 U.S.C. § 12205.

          38.     All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

          39.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 31 herein can be applied to the 1991

   ADAAG standards.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 19




          40.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facilities to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendants are in violation of the ADA;

                2. That this Court enter an Order requiring Defendants to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendants to evaluate and neutralize

                   their policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendants to undertake and complete corrective

                   procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                             COUNT II
                                        BREACH OF CONTRACT

          42.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 21

   above as if fully stated herein.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 15 of 19




           43.      On or about May 2, 2019, Plaintiff and Defendants entered into a Settlement

   Agreement. (Exhibit A). Through this Settlement Agreement, Defendants agreed to make

   modifications to Defendants’ Premises as outlined in the agreement. The Settlement Agreement

   required Defendants to complete all modifications to the Premises by on or about May 2, 2020.

           44.      Plaintiff has performed all conditions precedent to be performed by him under the

   Settlement Agreement.

           45.      Since May 2, 2020 Defendants have failed to complete the modifications promised

   in the Settlement Agreement. Specifically, Defendants have failed to address the following

   violations:

      I.         Western Beef Boca

           Men’s Restroom GENERAL

                 a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                    exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                    404, 404.1, 404.2, 404.2.9 and 309.4.

                 b. Failure to provide mirror(s) located above lavatories or countertops at the proper

                    height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

                 c. Failure to provide shelves at the proper height above the finished floor (min 40 –

                    max 48 inches) in violation of 2010 ADAAG §§ 603 and 603.4.

           Men’s Restroom ACCESSIBLE STALL

                 d. Failure to provide operable parts that are functional or are in the proper reach ranges

                    as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                    309.1, 309.3, 309.4 and 308.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 16 of 19




              e. Failure to provide a coat hook within the proper reach ranges for a person with a

                 disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

              f. Failure to provide toilet paper dispensers in the proper position in front of the water

                 closet or at the correct height above the finished floor in violation of 2010 ADAAG

                 §§ 604, 604.7 and 309.4.

              g. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

              h. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

              i. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.

              j. Failure to provide mirror(s) located above lavatories or countertops at the proper

                 height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

              k. Failure to provide shelves at the proper height above the finished floor (min 40 –

                 max 48 inches) in violation of 2010 ADAAG §§ 603 and 603.4.

           Service Counter

              l. Providing counter heights exceeding 36 inches making it impossible to service a

                 person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                 904.4.2, 305 and 306.

     II.      Western Beef Lake Worth

           Men’s Restroom GENERAL
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 17 of 19




            a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

              404, 404.1, 404.2, 404.2.9 and 309.4.

            b. Failure to provide a urinal designed for a person with a disability where the rim

              height is no more than 17 inches from the finished floor in violation of 2010

              ADAAG §§ 605 and 605.2.

            c. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

            d. Failure to provide soap dispenser at the correct height above the finished floor in

              violation of 2010 ADAAG §§ 606, 606.1 and 308.

            e. Providing an element or object that protrudes greater than 4” into a pathway or

              space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

              204, 307, 307.1, 307.2.

        Men’s Restroom ACCESIBLE STALL

            f. Failure to provide flush controls located on the open side of the water closet in

              violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

            g. Failure to provide the proper spacing between a grab bar and an object projecting

              out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

            h. Failure to provide the proper spacing between a grab bar and an object projecting

              out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 18 of 19




                 i. Failure to provide toilet paper dispensers in the proper position in front of the water

                    closet or at the correct height above the finished floor in violation of 2010 ADAAG

                    §§ 604, 604.7 and 309.4.

                 j. Providing grab bars of improper horizontal length or spacing as required along the

                    rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

                 k. Failure to provide the proper insulation or protection for plumbing or other sharp

                    or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                    and 606.5.

                 l. Failure to provide operable parts that are functional or are in the proper reach ranges

                    as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                    309.1, 309.3, 309.4 and 308.

                 m. Failure to provide a coat hook within the proper reach ranges for a person with a

                    disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

           46.      Plaintiff has been damaged by the defendants’ breach of the Settlement Agreement.

   Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

   for breach of contract.

           WHEREFORE, Plaintiff demands judgment against Defendants and requests the following

   injunctive and declaratory relief:

                 1. That this Court declares that Defendants have failed to comply with the Settlement

                    Agreement;

                 2. That this Court enter an Order requiring Defendants to alter their facilities to make

                    them accessible to and usable by individuals with disabilities to the full extent

                    required by Title III of the ADA;
Case 9:21-cv-80720-DMM Document 1 Entered on FLSD Docket 04/15/2021 Page 19 of 19




           3. That this Court award reasonable attorney’s fees, all costs (including, but not

               limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

               and as provided in the Settlement Agreement; and,

           4. That this Court award such other and further relief as it may deem necessary, just

               and proper.



        Dated April 15, 2021.

                                      Sconzo Law Office, P.A.
                                      3825 PGA Boulevard, Suite 207
                                      Palm Beach Gardens, FL 33410
                                      Telephone: (561) 729-0940
                                      Facsimile: (561) 491-9459

                                      By: /s/ Gregory S. Sconzo
                                      GREGORY S. SCONZO, ESQUIRE
                                      Florida Bar No.: 0105553
                                      Primary Email: greg@sconzolawoffice.com
                                      Secondary Email: alexa@sconzolawoffice.com
